Exhibit 23.2 Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in the Amendment to the Registration Statement (Form S-1) pertaining to the registration of 9,939,203 shares of common stock of Keyuan Petrochemicals Inc, of our report dated February 23, 2010with respect to the financial statements of Keyuan International Group Ltd. for the periods ended December 31, 2009 and 2008 and of our report dated August 10, 2010 with respect to the financial statements of Keyuan International Group Ltd. for the period ended June 30, 2010. We also consent to the reference to us under the heading “Experts” in the above referenced Registration Statement. /s/ Patrizio & Zhao, LLC Patrizio & Zhao, LLC Certified Public Accountants and Consultants Parsippany, New Jersey September 1, 2010
